STEAGALL, Justice
(dissenting).
As Justice Maddox stated in his dissent in Bowden v. State, 538 So.2d 1226 (Ala.1988), cases involving sex crimes should be treated differently from other cases; such crimes are not on the same level as other crimes, and the general exceptions to the exclusionary rule should not be as narrowly limited as they are in Bowden. Because I believe the evidence of collateral acts in this case goes toward proving intent, which is in issue, and was properly admitted by the trial court, I respectively dissent.
MADDOX, J., concurs.